                 Case 1-17-46613-nhl                          Doc 176             Filed 05/20/20              Entered 05/20/20 10:40:01


In re NY Energy Taxi Corp                                                                      Case No. 17-46645
      Debtor                                                                          Reporting Period: 2/1/2020-2/29/2020
                                                                                      AMENDED REPORT
                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                            BANK ACCOUNTS
                                                                                           PAYROLL                    TAX                  OTHER            CURRENT MONTH
                                                                                                                                                           ACTUAL (TOTAL OF
                                                               OPERATING
                                                                                                                                                             ALL ACCOUNTS)
     ACCOUNT NUMBER (LAST 4)                                      2261

     CASH BEGINNING OF MONTH                              $              195.40                                                                            $          195.40
     RECEIPTS
     CASH SALES                                           $                   -                                                                            $                  -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                                                                                                           $                  -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                         $              500.00                                                                            $          500.00
     LOANS AND ADVANCES                                                        0                                                                                            0
     SALE OF ASSETS                                                            0                                                                                            0
     OTHER (ATTACH LIST)                                  $                  -                                                                             $              -
     TRANSFERS (FROM DIP ACCTS)                                                0
       TOTAL RECEIPTS                                     $                  -                                                                             $                  -
     DISBURSEMENTS
     NET PAYROLL                                                                  0                                                                                               0
     PAYROLL TAXES                                                                0                                                                                               0
     SALES, USE, & OTHER TAXES                            $                   -                                                                            $                  -
     INVENTORY PURCHASES
     SECURED/ RENTAL/ LEASES                                                                                                                               $                  -
     INSURANCE                                                                                                                                             $                  -
     ADMINISTRATIVE                                                                                                                                        $                  -
     SELLING                                              $                   -                                                                            $                  -
     OTHER (ATTACH LIST)                                                                                                                                   $                  -
     OWNER DRAW *                                         $                   -                                                                            $                  -
     TRANSFERS (TO DIP ACCTS)                             $                   -                                                                            $                  -
     PROFESSIONAL FEES                                    $                   -                                                                            $                  -
     U.S. TRUSTEE QUARTERLY FEES                          $                   -                                                                            $                  -
     COURT COSTS                                          $                   -                                                                            $                  -
     TOTAL DISBURSEMENTS                                  $                   -                                                                            $                  -

     NET CASH FLOW
     (RECEIPTS LESS DISBURSEMENTS) $                                          -                                                                            $                  -

     CASH – END OF MONTH                                  $              195.40                                                                            $          195.40
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                         THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                               $                                       -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                       -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                            $                                       -


                                                                                                                                                                FORM MOR-1
                                                                                                                                                                     2/2008
                                                                                                                                                               PAGE 1 OF 10
                 Case 1-17-46613-nhl                      Doc 176             Filed 05/20/20              Entered 05/20/20 10:40:01




In re NY Energy Taxi Corp                                                    Case No. 17-46645
      Debtor                                                        Reporting Period: 2/1/2020-2/29/2020
                                                                    AMENDED REPORT
                                                     BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                              Operating                      Payroll                    Tax                       Other
                                                 #2261              # - NA                   # - NA                    # - NA
     BALANCE PER
     BOOKS

     BANK BALANCE                      $                 195.40
     (+) DEPOSITS IN                   $                      -
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST) :                           $                      -
     OTHER (ATTACH                     $                      -
     EXPLANATION)

     ADJUSTED BANK
     BALANCE *                          $                195.40
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                          Date                       Amount                     Date                     Amount
     None




     CHECKS OUTSTANDING                          Ck. #                       Amount                    Ck. #                     Amount
     None




     OTHER




                                                                                                                                          FORM MOR-1 (CONT.)
                                                                                                                                                       2/2008
                                                                                                                                                PAGE 2 OF 10
             Case 1-17-46613-nhl                    Doc 176            Filed 05/20/20              Entered 05/20/20 10:40:01




NY Energy Taxi Corp                                                                           Case No. 17-46645
Debtor                                                                               Reporting Period: 2/1/2020-2/29/2020
                                                                                     AMENDED REPORT

                                STATEMENT OF OPERATIONS (Income Statement)
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                                                 MONTH                  CUMULATIVE -FILING
                                                                                                                        TO DATE
Gross Revenues                                                                       $                      -       $        33,500.00
Less: Returns and Allowances                                                                                    0                     0
Net Revenue                                                                          $                      -       $        33,500.00
COST OF GOODS SOLD
Beginning Inventory                                                                             NA
Add: Purchases                                                                                  NA
Add: Cost of Labor                                                                              NA
Add: Other Costs (attach schedule)                                                              NA
Less: Ending Inventory                                                                          NA
Cost of Goods Sold                                                                              NA
Gross Profit                                                                                    NA
OPERATING EXPENSES
Advertising                                                                                     NA
Auto and Truck Expense                                                                          NA
Bad Debts                                                                                       NA
Contributions                                                                                   NA
Employee Benefits Programs                                                                      NA
Officer/Insider Compensation*                                                                   NA
Insurance                                                                                       NA
Management Fees/Bonuses                                                                         NA
Office Expense                                                                                                      $         3,150.00
Pension & Profit-Sharing Plans                                                                  NA
Repairs and Maintenance                                                                         NA
Rent and Lease Expense                                                                                            $           1,620.00
Salaries/Commissions/Fees                                                             $                         - $           1,600.00
Supplies                                                                                        NA
Taxes - Payroll                                                                                 NA
Taxes - Real Estate                                                                             NA
Taxes - Other                                                                         $                         - $             812.60
Travel and Entertainment                                                                        NA
Utilities                                                                                       NA
Other (attach schedule)                                                                         NA
Total Operating Expenses Before Depreciation                                          $                         -   $         7,182.60
Depreciation/Depletion/Amortization                                                             NA
Net Profit (Loss) Before Other Income & Expenses                                      $                         -   $        26,317.40
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                       $                      -       $             8.00
Interest Expense                                                                                                0                     0
Other Expense (attach schedule)                                                      $                      -       $        30,738.57
Net Profit (Loss) Before Reorganization Items                                        $                      -       $        (4,413.17)




                                                                                                                                          FORM MOR-2
                                                                                                                                                2/2008
                                                                                                                                          PAGE 3 OF 10
               Case 1-17-46613-nhl                    Doc 176   Filed 05/20/20       Entered 05/20/20 10:40:01




NY Energy Taxi Corp                                                               Case No. 17-46645
Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020
                                                                         AMENDED REPORT
REORGANIZATION ITEMS
Professional Fees                                                         $                  -       $            175.00
U. S. Trustee Quarterly Fees                                              $                  -       $          2,600.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation
sheet)                                                                                           .                     0
Gain (Loss) from Sale of Equipment                                                               0                      0
Other Reorganization Expenses (attach schedule)                           $                  -       $            208.44
Total Reorganization Expenses                                             $                  -       $          2,983.44
Income Taxes                                                                                                            0
Net Profit (Loss)                                                         $                  -       $         (7,396.61)
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
Taxes - Other - TLC -TIF Fees Unpaid by Previous Operator                 $                  -       $           762.60




OTHER OPERATIONAL EXPENSES
NONE




OTHER INCOME
Bank Service Charge Returned                                              $                  -       $              8.00



OTHER EXPENSES
Payment to Secured Creditor                                               $                  -       $         30,738.57



OTHER REORGANIZATION EXPENSES
Checks - New DIP Account                                                  $                  -       $           208.44
Professional Fees - Mediator Fee                                          $                  -       $           175.00




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                            FORM MOR-2
                                                                                                                                  2/2008
                                                                                                                            PAGE 4 OF 10
                     Case 1-17-46613-nhl                               Doc 176                Filed 05/20/20                     Entered 05/20/20 10:40:01



In re NY Energy Taxi Corp                                                                      Case No.                        17-46645
      Debtor                                                                          Reporting Period:               2/1/2020-2/29/2020
                                                                                 AMENDED REPORT
                                                                              BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF           BOOK VALUE ON PETITION
                                                                                   CURRENT REPORTING                PRIOR REPORTING                DATE OR SCHEDULED
                                                                                         MONTH                           MONTH
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                            $                   195.40      $                  195.40       $              7,592.01
     Restricted Cash and Cash Equivalents (see continuation
     sheet)                                                                                              0                               0                               0
     Accounts Receivable (Net)                                                   $                 500.00 $                        500.00 $                        500.00
     Notes Receivable                                                            $           1,067,902.00 $                  1,067,902.00 $                  1,067,902.00
     Inventories                                                                 NA                                                        NA
     Prepaid Expenses                                                            NA                                                        NA
     Professional Retainers                                                                              0                                                               0
     Other Current Assets (attach schedule)                                       $            750,000.00 $                    750,000.00         $            750,000.00
     TOTAL CURRENT ASSETS                                                         $          1,818,597.40 $                  1,818,597.40         $          1,825,994.01
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                           0                                                         0
     Machinery and Equipment                                                                                  0                                                         0
     Furniture, Fixtures and Office Equipment                                                                 0                                                         0
     Leasehold Improvements                                                                                   0                                                         0
     Vehicles                                                                                                 0                                                         0
     Less: Accumulated Depreciation                                                                           0                                                         0
     TOTAL PROPERTY & EQUIPMENT                                                                               0                                                         0
     OTHER ASSETS
     Amounts due from Insiders*                                                                          0                                                               0
     Other Assets (attach schedule)                                                                      0                                                               0
     TOTAL OTHER ASSETS                                                                                  0                                                               0
     TOTAL ASSETS                                                                 $          1,818,597.40 $                  1,818,597.40         $          1,825,994.01
                      LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF            BOOK VALUE AT END OF           BOOK VALUE ON PETITION
                                                                                   CURRENT REPORTING                PRIOR REPORTING                      DATE
                                                                                         MONTH                           MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                                                         0                                                         0
     Taxes Payable (refer to FORM MOR-4)                                                                      0                                                         0
     Wages Payable                                                                                            0                                                         0
     Notes Payable                                                                                            0                                                         0
     Rent / Leases - Building/Equipment                                                                       0                                                         0
     Secured Debt / Adequate Protection Payments                                                              0                                                         0
     Professional Fees                                                                                        0                                                         0
     Amounts Due to Insiders*                                                                                 0                                                         0
     Other Post-petition Liabilities (attach schedule)                                                        0                                                         0
     TOTAL POST-PETITION LIABILITIES                                                                          0                                                         0
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                 $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
     Priority Debt
     Unsecured Debt
     TOTAL PRE-PETITION LIABILITIES                                               $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
     TOTAL LIABILITIES                                                            $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
     OWNERS' EQUITY
     Capital Stock
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY                                        $            1,818,597.40 $                  1,818,597.40 $                 1,825,994.01
     *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                             FORM MOR-3
                                                                                                                                                                                   2/2008
                                                                                                                                                                             PAGE 5 OF 10
                 Case 1-17-46613-nhl                     Doc 176             Filed 05/20/20              Entered 05/20/20 10:40:01



In re NY Energy Taxi Corp                                                        Case No.               17-46645
      Debtor                                                            Reporting Period:      2/1/2020-2/29/2020
                                                                 AMENDED REPORT


     BALANCE SHEET - continuation section
                                  ASSETS                              BOOK VALUE AT END     BOOK VALUE AT END           BOOK VALUE ON
                                                                         OF CURRENT         OF PRIOR REPORTING          PETITION DATE
                                                                      REPORTING MONTH             MONTH
     Other Current Assets
     NYC Medallions 2Y39 & 2Y43                                   $             750,000.00 $             750,000.00 $           750,000.00




     Other Assets
     NA




                  LIABILITIES AND OWNER EQUITY                        BOOK VALUE AT END     BOOK VALUE AT END           BOOK VALUE ON
                                                                         OF CURRENT         OF PRIOR REPORTING          PETITION DATE
                                                                      REPORTING MONTH             MONTH
     Other Post-petition Liabilities
     NA




     Adjustments to Owner’s Equity
     NA




     Post-Petition Contributions
     NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                             FORM MOR-3
                                                                                                                                                   2/2008
                                                                                                                                             PAGE 6 OF 10
                Case 1-17-46613-nhl                       Doc 176             Filed 05/20/20              Entered 05/20/20 10:40:01



In re NY Energy Taxi Corp                                               Case No. 17-46645
      Debtor                                                   Reporting Period: 2/1/2020-2/29/2020
                                                                      AMENDED REPORT
                                            STATUS OF POST-PETITION TAXES
     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.
                                                              Amount
                                                              Withheld
                                             Beginning         and/or          Amount                          Check # or
     Federal                                   Tax            Accrued           Paid          Date Paid          EFT      Ending Tax
     Withholding                           NA
     FICA-Employee                         NA
     FICA-Employer                         NA
     Unemployment                          NA
     Income                                NA
     Other:_____________                   NA
       Total Federal Taxes                 NA
     State and Local
     Withholding                           NA
     Sales                                 NA
     Excise                                NA
     Unemployment                          NA
     Real Property                         NA
     Personal Property                     NA
     Other:_____________                   NA
      Total State and Local                NA


     Total Taxes                           NA


                                   SUMMARY OF UNPAID POST-PETITION DEBTS
     Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                Current          0-30            31-60           61-90          Over 91         Total
     Accounts Payable                                     0               0               0                0                0           0
     Wages Payable                                        0               0               0                0                0           0
     Taxes Payable                                        0               0               0                0                0           0
     Rent/Leases-Building                                 0               0               0                0                0           0
     Rent/Leases-Equipment                                0               0               0                0                0           0
     Secured Debt/Adequate
     Protection Payments                                  0               0               0                0                0           0
     Professional Fees                                    0               0               0                0                0           0
     Amounts Due to Insiders                              0               0               0                0                0           0
     Other:______________                                 0               0               0                0                0           0
     Other:______________                                 0               0               0                0                0           0
     Total Post-petition Debts                            0               0               0                0                0           0

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                            FORM MOR-4
                                                                                                                                                  2/2008
                                                                                                                                            PAGE 7 OF 10
                                Case 1-17-46613-nhl             Doc 176        Filed 05/20/20         Entered 05/20/20 10:40:01




In re NY Energy Taxi Corp                                                                     Case No. 17-46645
      Debtor                                                                         Reporting Period: 2/1/2020-2/29/2020
                                                                                     AMENDED REPORT

                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                Amount
     Total Accounts Receivable at the beginning of the reporting period              $        500.00
     Plus: Amounts billed during the period                                          $           -
     Less: Amounts collected during the period                                       $           -
     Total Accounts Receivable at the end of the reporting period                    $        500.00


     Accounts Receivable Aging                                     0-30 Days             31-60 Days        61-90 Days       91+ Days           Total
     0 - 30 days old                                                                                                                       $          -
     31 - 60 days old                                                                                                                      $          -
     61 - 90 days old                                                                                                                      $          -
     91+ days old                                              $          500.00                                                           $       500.00
     Total Accounts Receivable                                 $               -                                                           $          -
                                                               $          500.00
     Less: Bad Debts (Amount considered uncollectible)                           0                                                                           0

     Net Accounts Receivable                                   $          500.00                                                           $       500.00



                                                           TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days             31-60 Days        61-90 Days       91+ Days           Total
     0 - 30 days old                                                             0                    0                 0
     31 - 60 days old                                                            0                    0                 0              0                     0
     61 - 90 days old                                                            0                    0                 0              0                     0
     91+ days old                                                                0                    0                 0              0                     0
     Total Taxes Payable                                                         0                    0                 0              0                     0
     Total Accounts Payable                                                      0                    0                 0              0                     0




                                                                                                                                                       FORM MOR-5
                                                                                                                                                             2/2008
                                                                                                                                                       PAGE 8 OF 10
            Case 1-17-46613-nhl                          Doc 176              Filed 05/20/20                  Entered 05/20/20 10:40:01




In re NY Energy Taxi Corp                                                   Case No. 17-46645
      Debtor                                                       Reporting Period: 2/1/2020-2/29/2020
                                                                   AMENDED REPORT

                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                      INSIDERS
                  NAME                   TYPE OF PAYMENT               AMOUNT PAID            TOTAL PAID TO DATE
     NONE                                                      0                          0                          0




                            TOTAL PAYMENTS TO INSIDERS




                                                                            PROFESSIONALS
                                         DATE OF COURT
                                       ORDER AUTHORIZING                                                                                           TOTAL INCURRED &
                  NAME                     PAYMENT       AMOUNT APPROVED                          AMOUNT PAID            TOTAL PAID TO DATE            UNPAID*
     Fred Roth CPA                           6/8/2018              $             800.00       $             800.00       $             800.00      $           -
     Fred Roth CPA                           2/11/2019             $             800.00       $             800.00       $             800.00




                   TOTAL PAYMENTS TO PROFESSIONALS                 $           1,600.00       $          1,600.00        $          1,600.00       $           -
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS
                                           SCHEDULED
                                        MONTHLY PAYMENT                 AMOUNT PAID           TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                      DURING MONTH               PETITION
     None




                                           TOTAL PAYMENTS




                                                                                                                                                              FORM MOR-6
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 9 OF 10
           Case 1-17-46613-nhl           Doc 176       Filed 05/20/20           Entered 05/20/20 10:40:01




In re NY Energy Taxi Corp                                                                Case No. 17-46645
      Debtor                                                                    Reporting Period: 2/1/2020-2/29/2020
                                                                                AMENDED REPORT

                                          DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                       Yes                 No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of
   1   business this reporting period?                                                                     X
       Have any funds been disbursed from any account other than a debtor in
   2   possession account this reporting period?                                                           X
       Is the Debtor delinquent in the timely filing of any post-petition tax
   3   returns?                                                                                            X
       Are workers compensation, general liability or other necessary
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?                                              X
   5   Is the Debtor delinquent in paying any insurance premium payment?                                   X
       Have any payments been made on pre-petition liabilities this reporting
   6   period?                                                                                             X
       Are any post petition receivables (accounts, notes or loans) due from
   7   related parties?                                                                                    X
   8   Are any post petition payroll taxes past due?                                                       X
   9   Are any post petition State or Federal income taxes past due?                                       X
  10   Are any post petition real estate taxes past due?                                                   X
  11   Are any other post petition taxes past due?                                                         X
  12   Have any pre-petition taxes been paid during this reporting period?                                 X
  13   Are any amounts owed to post petition creditors delinquent?                                         X
  14   Are any wage payments past due?                                                                     X
       Have any post petition loans been been received by the Debtor from any
  15   party?                                                                                              X
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                           X
       Is the Debtor delinquent with any court ordered payments to attorneys
  17   or other professionals?                                                                             X
       Have the owners or shareholders received any compensation outside of
  18   the normal course of business?                                                                      X




                                                                                                                 FORM MOR-7
                                                                                                                       2/2008
                                                                                                                PAGE 10 OF 10
